ACCEPTED
                                                                                                                                          06-15-00193-CR
                                                                                                                               SIXTH COURT OF APPEALS
                                                                                                                                     TEXARKANA, TEXAS
                                                                                                                                     12/2/2015 4:25:23 PM
Appellate Docket Number:        06-15-00193-CR                                                                                           DEBBIE AUTREY
                                                                                                                                                   CLERK
Appellate Case Style: Style:    CAMERON MOORE
                          Vs.   State of Texas

                                                                                                                   FILED IN
                                                                                                            6th COURT OF APPEALS
Companion Case:                                                                                               TEXARKANA, TEXAS
                                                                                                            12/3/2015 8:08:00 AM
                                                                                                                DEBBIE AUTREY
                                                                                                                    Clerk
Amended/corrected statement:     ❑

                                             DOCKETING STATEMENT (Criminal)
                                             Appellate Court: 6th Court of Appeals
                                  (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                            IL 1Appellant Attorney(s)
First Name:     Cameron;                                                0 Lead Attorney
Middle Name: Kelly                                                      First Name:       Gena
Last Name:      Moore                                                   Middle Name:
Suffix:                                                                 Last Name:        Bunn
Appellant Incarcerated?    0 Yes ❑ No                                   Suffix:
Amount of Bond:                                                         ❑ Appointed                   ❑ District/County Attorney
Pro Se: 0                                                               'I Retained
                                                                        ►                             ❑ Public Defender
                                                                        Firm Name:           Holmes & Moore, 111...L.C.
                                                                        Address 1:        P.O. Drawer 3267
                                                                        Address 2:                •   : !- ;1   a 'irtgOAlgatrt-4 -: ''',, in
                                                                        City:             Longview MRIMNSWATERNAMP
                                                                        State:    Texas                           Zip+4:   75606
                                                                        Telephone:        (93)758-2200              ext.
                                                                        Fax:      (903)758-7864
                                                                        Email:    Ounn@holmesmoore.com and creese@holmesmoore.0
                                                                        SBN:      00790323

                                                                                                                           Add Another Appellant/
                                                                                                                                 Attorney




                                                                 Page 1 of 5
III. Appellee                                                                   IV. Appellee Attorney(s)
         ,
First Name:   The State of Texas                                                C,I Lead Attorney
                                                                                                                                                          ,rut, . ,   . ,r
                                                                                                                                                                      6
Middle Name:                                                                    First Name:         charlel'           r,       •   II      .   .. 'e`'     .         ,4• 11Y     6   '


                                                                                Middle Name: t. ..                                               tl% !      , ft, ,7,-7F'..,J.'
Last Name:                                                                                                      F n.   1V r '   '                  —,      • •'',„,;.!.

Suffix:                                                                         Last Name:          Bailey . fAF-2','.A-                 f?:;,:-,';',-,-Ff%-•                   ._Llgi
Appellee Incarcerated?        ❑ Yes ❑ No                                        Suffix:
Amount of Bond:                                                                 ❑ Appointed                     District/County Attorney
Pro Se: 0                                                                       ❑ Retained                    ❑ Public Defender
                                                                                Firm Name:             Camp County District Attorney.4katE6A
                                                                                Address 1:          P.O. Box249 M0Wilql'aWl4
                                                                                                                     '''''. ..,, ..„S'fr
                                                                                Address 2:               .„
                                                                                                    ,._____
                                                                                City:               Mount Pleasan
                                                                                State:    PI'exas                                   Zip+4: 75456
                                                                                Telephone:          (963)577-6726                        ext.
                                                                                Fax:      (903)577-6729
                                                                                Email:    dacbailey@hotmail.com
                                                                                                                                                    Add AnotherAppellee/
                                                                                SBN:                                                                     Attorney
V. Perfection Of Appeal, Judgment, And Sentencing

Nature of Case (Subject matter                                                  Was the trial by:        C4 jury or ❑ non-jury?
                                     burglary
or type of case):                                                               Date notice of appeal filed in trial court: 11/10/2015                                -21:gadil
Type of Judgment: Jury Trial
                                                                                If mailed to the trial court clerk, also give the date mailed :
Date trial court imposed or suspended sentence in open court or date
                                                                                11/09/2015
trial court entered appealable order: 08/18/2015
Offense charged: Burglary of a Habitation- F2                                   Punishment assessed: 17 years T1
                                                                                                              ThCJ-IDs

Date of offense:    April 30, 2015                                              Is the appeal from a pre-trial order? ❑ Yes                        0      No
Defendant's plea: 3uilty                              _                         Does the appeal involve the constitutionality or the validity of a
                                                                                statute, rule or ordinance?
If guilty, does defendant have the trial court's certificate to appeal?
                                                                                ❑ Yes     0   No
0 Yes ❑ No

VI. Actions Extending Time To'Perfect Appeal
Motion for New Trial:            0 Yes ❑ No           If yes, date filed: 09/16/2015
Motion in Arrest of Judgment: ❑ Yes CI No             If yes, date filed:
Other: ❑ Yes ►
             ,,, No                                   If yes, date filed:
If other, please specify:                                                   -


VII. Indigency Of. .Party: (Attaci.file-stamped copy of motion and Affidavit)
    s

Motion and affidavit filed:    ❑ Yes     c4 No    ❑ NA            If yes, date filed:
Date of hearing:                                  r    NA
Date of order:                                    'I NA
                                                  ►
Ruling on motion: ❑ Granted ❑ Denied              0 NA            If granted or denied, date of ruling:



                                                                        Page 2 of 5
VIII. Trial Court And Record

Court: 76th Judicial District                                         Clerk's Record:
County: Camp '777773737:77.-•:.. i..1.7.70773TE.7,;j1ITKAr.           Trial Court Clerk:    ►1 District    ❑ County
Trial Court Docket Number (Cause no): CF15-1571                       Was clerk's record requested?        ►1 Yes ❑ No
Trial Court Judge (who tried or disposed of the case):                 If yes, date requested: 11/09/2015
                                                                       If no, date it will be requested:
First Name:            Kerry                                          Were payment arrangements made with clerk?
Middle Name: Danny                                                                                             Yes ❑ No ❑ Indigent
Last Name: Woodson 30$1
                     .1
Suffix:           7:
           . • 1

Address 1:
Address 2:                       -.Tot 4-',1144g0-61&
City:
State: Texas
Telephone:             (903)856-3221      ext.
Fax:      (903)856-0560           •
Email: eampcountydistrictlgyahoo.com


Reporter's or Recorder's Record:
[s there a reporter's record? ►1Yes ❑ No
Was reporter's record requested?        ►1 Yes ❑No
Was the reporter's record electronically recorded?       Yes ❑ No
If yes, date requested: 09/15/2015
Were payment arrangements made with the court reporter/court recorder?        ►1 Yes ❑ No ❑ Indigent



El Court Reporter                        ❑ Court Recorder
❑ Official                               ❑ Substitute


First Name:            Crests
Middle Name:
Last Name:             LeFevre
Suffix:
Address 1:             P.O. Box 1617
Address 2:
City:                  Mount Pleasant
State:    Texas                         Zip + 4: 75456
Telephone:             003)285-4035      ext.
Fax:
Email: crestalcfeyre®egl.com


                                                                Page 3 of 5
1X. Related Matters                                                                .

List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.
Docket Number:                            .1                                           Court       gm._Twcratastrzwit„t216
Style:

         Vs.   State of Texas




     ignature


Signature of counsel (or Pro Se Party)                                                  Date: 12/02/2015 -7,Miamiinge314

   .9f,‘,NA          U‘,11 IN                                                           State Bar No: 00790323 —INIPAIral)'
Printed Name:

Electronic Signature: s/ Gena Bunn                       tgk        .'1,   . ,5         Name: Gena Bunn                         ' T farM
      (Optional)

XL Certificate of Service

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial court's
order or judgment as follows on 12/02/2015




Signature of counsel (or pro se party)                            Electronic Signature: s/ GenaBunn
                                                                        (Optional)

                                                                  State Bar No.:       007903.-2     _
Person Served:
certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
;tate:
                             (1) the date and manner of service;
                             (2) the name and address of each person served, and
                             (3) if the person served is a party's attorney, the name of the party represented by that attorney




                                                                   Page 4 of 5
Please enter the following for each person served:

Date Served: 12/02/2015
Manner Served: Email
First Name:        Charles
Middle Name: C.
Last Name:        Bailey
Suffix:
Law Firm Name: Camp County District Attorney
Address 1:         P.O. Box 249
                   r-77
Address 2:
City:             Mount Pleasant
State     Texas                         Zip+4: 715456
Telephone:        (903)577-6726 7:          ext. 144a1
Fax:      (903)577-6729 4.::',!#.••1,17T4
Email:    ,Cla.001eahotmail.cora




                                                         Page 5 of 5